MEMORANDUM**
Billy Tanaya Tjong, a native and citizen of Indonesia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture *882(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding because Tjong’s testimony and application were inconsistent and lacked specificity regarding his and his family’s fear of persecution. See id. at 1043; see also Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir.1999). Accordingly, he is not eligible for asylum.
Because Tjong failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the denial of Tjong’s CAT claim. See id. at 1156-57.
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.